Court of Appeals, State of Michigan

                                              ORDER
                                                                           Stephen L. Borrello
Roger Groman v Nolan's Auction Service LLC                                   Presiding Judge

Docket No.    334895                                                       David H. Sawyer

LC No.        15-048562-A V                                                Kathleen Jansen
                                                                             Judges


              The Court orders that the motion for reconsideration is GRANTED.

              The Court orders that the May 8, 2018 opinion is hereby AMENDED. The opinion is
modified on Page 5. The opinion is amended as follows:

              The old opinion read: Affirmed, and remanded for entry of an order granting defendant's
motion to dismiss. We do not retain jurisdiction.

            The new opinion reads: Affirmed, and remanded for proceedings consistent with this
opm10n. We do not retain jurisdiction.

              In all other respects, the May 8, 20 18 opinion remains unchanged.




                        A true    py enter d and cnified by Jerome W. Zimmer Jr., Chief lerk, on




                                 JUN 2 1 2018
                                       0 tc